     Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 1 of 25




                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

ANGELA MCCULLOUGH, et al.,                         )
individually and for a class of similarly situated )
persons,                                           )
                                                   )
      Plaintiffs,                                  )
                                                   )           Case No. 2:15-cv-463-RCL
v.                                                 )
                                                   )
THE CITY OF MONTGOMERY, et al.,                    )
                                                   )
      Defendants.                                  )


                                   MEMORANDUM OPINON

       This is one of several cases to arise from the system of collecting traffic fines in

Montgomery, Alabama. Under that system, the City's Municipal Court systemically jailed traffic

offenders for failing to pay fines without inquiring into their ability to pay in violation of the Due

Process and Equal Protection Clauses. See Bearden v. Georgia, 461 U.S. 660, 672-73 (1983).

       This case concerns the liability of the City of Montgomery and its contractors for their

involvement in the system. The City entered a contract on behalf of itself and its Municipal Court

with Judicial Correction Services, Inc. ("JCS"). Under the contract, JCS supervised misdemeanor

probation for those on Municipal Court-ordered probation from June 2009 through June 2014. The

City also operated the municipal jail, where traffic offenders who could not pay waited out -     and

worked off- their fines.

       The plaintiffs are seven Montgomery residents.            Each received traffic tickets in

Montgomery, pleaded guilty to the underlying traffic offenses, and could not pay the assessed fine.

The Municipal Court sentenced each plaintiff to probation with JCS and jailed him or her after

JCS petitioned the court to revoke the probation. The Municipal Court failed to determine whether
      Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 2 of 25



any of the plaintiffs were indigent before jailing them. And while in jail, four of the plaintiffs

worked and received credit against their fines for their labor.

         The plaintiffs sued the City and JCS, on behalf of themselves and three purported classes

of similarly situated individuals. Their operative complaint seeks damages under 42 U.S.C. § 1983

and two state law causes of action. 1

         Before the Court are motions for summary judgment filed by the City (ECF No. 240) and

JCS (ECF No. 244) and a motion for partial summary judgment filed by the plaintiffs (ECF No.

247).

         These motions present ten major questions:

              1. Did the City and JCS violate the Thirteenth Amendment and federal anti-peonage

                  laws by forcing some of the plaintiffs to work in the jail?

             2. Does the Rooker-Feldman doctrine deny the Court jurisdiction to hear the

                  plaintiffs' claims?

             3. Does Humphrey v. Heck deny the plaintiffs' a cause of action under § 1983?

             4. Are the defendants potentially liable under § 1983?

             5. Did the plaintiffs validly state a claim for false imprisonment under Alabama law?

             6. Did the plaintiffs validly state a claim for abuse of process under Alabama law?

             7. Did the plaintiffs validly state a claim for malicious prosecution under Alabama

                 law?

             8. Are the plaintiffs' claims time barred?



1
  The plaintiffs also sued two City police chiefs, the City mayor, and the presiding judges of the Municipal Court.
They also alleged violations of the Racketeer Influenced and Corrupt Organizations Act and of the Equal Protection
Clause (for racial discrimination). The Court has dismissed those defendants and causes of action. Order (June 20,
2019) (ECF No. 186); Order 1-2 (Mar. 10, 2017) (ECF No. 132). The Court has also dismissed the claims of three
plaintiffs who failed to attend their depositions. Order (Nov. 4, 2019) (ECF No. 231 ).

                                                        2
     Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 3 of 25




            9. Is JCS entitled to qualified or quasi-judicial immunity?

            10. Based on the facts in the Rule 56 record, are the defendants entitled to judgment as

               a matter of law on any of the plaintiffs' individualized claims?

        For the reasons discussed below, the Court holds that:

            1. The City and JCS did not violate the Thirteenth Amendment and federal anti-

               peonage laws;

           2. The Rooker-Feldman doctrine denies the Court jurisdiction to hear the plaintiffs'

               unjust enrichment claim but not their§ 1983 and false imprisonment claims;

           3. Humphrey v. Heck does not deny the plaintiffs a cause of action under § 1983;

           4. Defendants are potentially liable under§ 1983, except that JCS and the City are not

               liable for conspiracy, JCS is not liable for failing to inform the plaintiffs of their

               rights, and the City is not liable for harms arising before it was on notice of JCS's

               practices;

           5. The plaintiffs state a valid claim for false imprisonment under Alabama law, but

               only for imprisonment following their commutation hearings;

           6. The plaintiffs state a valid claim for abuse of process under Alabama law;

           7. The plaintiffs fail to state a valid claim for malicious prosecution under Alabama

               law;

           8. The plaintiffs' claims are not time barred;

           9. JCS is not entitled to qualified or quasi-judicial immunity; and,

           10. Defendants' are entitled to summary judgment on Mr. Cadwell's Bearden claims.

       Today, the Court also decided motions in a parallel case, Carter v. City of Montgomery,

slip op., No. 2: l 5-cv-555 (M.D. Ala. July 7, 2020). Carter arises from the same pattern of events



                                                 3
    Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 4 of 25



as the plaintiffs' claims. For the sake of brevity, the Court will not repeat its analysis or discussion

of the facts here other than as necessary.

        Upon consideration of the motions, briefs, statements and counter-statement of uncontested

facts, and evidentiary submissions, as well as all other papers of record, the Court will:

           •   grant summary judgment to JCS on Count III;

           •   grant summary judgment to JCS for all claims stemming from a JCS-City

               conspiracy or violations of the Fourth Amendment under Count V;

           •   deny summary judgment to JCS on all other aspects of Count V;

           •   grant summary judgment to the City and deny summary judgment to plaintiffs on

               Count VII;

           •   grant summary judgement to the City for all events before July 16, 2012 and to JCS

               and the City for all claims stemming from a JCS-City conspiracy under Count VIII;

           •   grant summary judgement to the City for all claims alleging Fourth Amendment

               violations under Count VIII;

           •   grant summary judgment to the City and JCS for Mr. Caldwell's claims under

               Count VIII;

           •   deny summary judgment to the City and JCS on all other aspects of Count VIII;

           •   grant summary judgment to JCS on Count XII for claims stemming from arrests

               and imprisonments prior to a commutation hearing;

           •   deny summary judgment to JCS on Count XII for claims stemming from post-

               commutation detention

           •   deny summary judgment to JCS on Count XIII; and,

           •   grant summary judgment to JCS on Count XIV.


                                                  4
        Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 5 of 25




     A separate order accompanies this memorandum opinion.

I.     BACKGROUND
       A. Factual Background 2

           1. Fines and Probation in Montgomery

           The Court assumes familiarity with how the City, the Municipal Court, and JCS handled

 traffic offenses between 2009-14. See Carter, slip op. at 4-10.

           In broad strokes, the Municipal Court sentenced traffic offenders who could not afford to

 pay their fines to probation with JCS. Id at 5-6. JCS operated probation pursuant to an annual

 contract with the City. Id at 6. JCS probation consisted primarily of facilitating extended payment

 plans, id at 7, and probationers payed JCS monthly fees for that service, id. at 6. When a

 probationer could not make payments or missed appointments, JCS would petition the Municipal

 Court to revoke probation. Id. at 7. When the Municipal Court revoked a probation, it would

 "commute" the probationer's fines into a jail term: the offender would "sit out" his fine at the rate

 of $50 per day. Id. at 8. At revocation and commutation hearings, the Municipal Court routinely

 failed to inquire as to whether a defendant could pay his fines before sentencing him to jail time.

 Id. at 8-9. The City did not supervise JCS's operations, but evidence suggests that it may have

 been on notice of how JCS operated probation as early as July 2012. Id. at 10.

          2. Work Credit Program in the Montgomery Jail

          When the Municipal Court jailed people for failing to pay their fines, those inmates

 received credit against their fines for each day they spent in jail. Nixon Dep. 47:23--48:4 (ECF


 2
   For convenience, the Court uses the following short forms throughout this opinion to cite to evidence in the Rule 56
 record. Citations to "City Evict." refer to Evict. Submissions Supp. City's Mot. Sum. J. (ECF No. 241). Citations to
 "JCS Evict." refer to Evict. Submission Supp. JCS's Mot. Sum. J. (ECF No. 246). Citations to "Pis. Evid." refer to
 Pl. 's Compendium Doc. Exs. Supp. PJ's Mot. Summ. J. (ECF No. 252). The Court cites to depositions and declarations
 without reference to the evidentiary compilation in which they appear; it references the docket number only in the first
 citation to a deposition or declaration.

                                                            5
     Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 6 of 25



No. 251-1). Inmates originally earned a $25 credit each day, but those arrested after July 13, 2012

earned $50. Id. at 48:5-17; Pls. Evid., Ex. 6.

       The Municipal Court also credited inmates $25 for each day they worked while in jail.

City's Answer ,r 50 (ECF No. 13 8). Inmates worked in the jail cleaning cells and common areas,

preparing meals, and laundering clothes. Smith Dep. 35:19-23, 37:5-38:5 (ECF No. 251-7);

Hopkins Dep. 10: 14-20 (ECF 251-6). They also worked outside of the jail picking up litter on

highways and in parks and washing police cars. Smith Dep. 50: 19-51 :6. Four of the plaintiffs

worked while in jail; each of them declared "[a]t no time did I 'volunteer' to perform labor while

I was in jail. I worked because if I did not work, I would have to spend more days in jail."

McCullough Deel. ,r 13 (ECF No. 250-1 ); accord Agee Deel. ,r 21 (ECF No. 250-2); Johnson Deel.

,r 27 (ECF No. 250-3); Mooney Deel. ,r 18 (ECF No. 250-5).
       Jail employees assigned work to those inmates who wanted to participate in the work credit

program. The plaintiffs variously describe putting their names on lists to work, Agee Dep. 421: 12-

422:5 (ECF No. 241-29), or lining up to be selected to work, e.g., McCullough Dep. 314:5-14

(ECF No. 241-25). One plaintiff testified that he was not allowed to earn work-credit because the

jail employees engaged in favoritism in assigning jobs. Edwards Dep. 296:14-17 (ECF No. 241-

24). No plaintiff alleges that jail employees forced them to work through physical coercion,

solitary confinement, or threats of longer imprisonment.

       3. The Plaintiffs

               (i)   Levon Agee

       In 2010, the Municipal Court placed Mr. Agee on probation with JCS after he was unable

to pay his traffic tickets. City Evid., Ex. 83. When Mr. Agee missed appointments and failed to

make payments, JCS petitioned the Municipal Court to revoke his probation. City Evid., Ex. 85.



                                                 6
       Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 7 of 25




Mr. Agee did not attend his revocation hearing, so the Municipal Court revoked his probation and

issued a warrant for his arrest. City Evid., Ex. 34. In 2013, the Montgomery Police arrested Mr.

Agee during a traffic stop and brought him before the Municipal Court. Id The Municipal Court

commuted Mr. Agee's fines to jail time. City Evid., Ex. 86. Mr. Agee spent twenty-eight days in

jail until he was released on July 12, 2013. City Evid., Ex. 34.

        While in jail, Mr. Agee put his name on a list to make himself available for work. See

Agee Dep. 421: 12-422:5. He acknowledges that he could have declined to work and that the only

consequence of that decision would have been not receiving work-credit. See id at 430:8-12. He

also testified that on one occasion a jail employee directed him to clean an area without asking him

to volunteer. See id at 432:9-22. Mr. Agee worked on nineteen of the twenty-eight days he spent

behind bars. See Pls. Evid., Ex. 23.

               (ii)   Hassan Caldwell

        In 2013 , the Municipal Court placed Mr. Caldwell on probation with JCS when he was

unable to pay his traffic fines. JCS Evid., Ex. JJJJ at 4. When Mr. Caldwell missed appointments

and failed to make payments, JCS petitioned the Municipal Court to revoke his probation. Id Mr.

Edwards did not attend his revocation hearing, so the Municipal Court revoked his probation and

issued a warrant for his arrest. Id.    In December 2013, the Montgomery Police arrested Mr.

Caldwell during a traffic stop and brought him before the Municipal Court. JCS Evid., Ex. KKKK

at 2. The Municipal Court allowed Mr. Edwards to be released on a bond. See id. at 4-7. The

Municipal Court never commuted his fines to jail time. Caldwell Dep. 323:5- 20 (ECF No. 241-

27).




                                                 7
    Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 8 of 25



               (iii)   Algia Edwards

        In 2009 and again in 2010, the Municipal Court placed Mr. Edwards on probation with JCS

after he was unable to pay his traffic fines. City Evid., Ex. 52 at 10-13, Ex. 53 at 3--4. When Mr.

Edwards missed appointments and failed to make payments, JCS petitioned the Municipal Court

to revoke his probation. City Evid., Ex. 52 at 2. Mr. Edwards did not attend his revocation hearing,

so the Municipal Court revoked his probation and issued a warrant for his arrest. Id. In 2012, the

Montgomery Police arrested him on warrants for unpaid tickets and brought him before the

Municipal Court. See JCS Evid., Ex. NNN at 2. The Municipal Court commuted Mr. Edwards'

fines to jail time. Id. at 4-5. Mr. Edwards served two days in jail before he was released on

September 20, 2012. Id. at 7.

       Mt. Edwards did not work in jail. He testified that he was not allowed to earn work-credit

because the jail employees engaged in favoritism in assigning jobs. Edwards Dep. 296: 14-17.

               (iv)    Marquita Johnson

       In 2011, the Court placed Ms. Johnson on probation with JCS after she was unable to pay

her traffic fines. City's Evid., Ex. 87. When Ms. Johnson missed appointments and failed to make

payments, JCS petitioned the Municipal Court to revoke her probation. City Evid., Ex. 39. Ms.

Johnson did not attend her revocation hearing, so the Municipal Court revoked her probation and

issued a warrant for her arrest. Id. In 2012, the Montgomery Police arrested Ms. Johnson during

a traffic stop and brought her before the Municipal Court. City Evid., Ex. 40; City Evid., Ex. 42.

The Municipal Court commuted Ms. Johnson's fines to jail time. JCS Evid., Ex. V. Ms. Johnson

spent 279 days injail until she was released on January 28, 2013. See City Evid., Ex. 41.

       While in jail, Ms. Johnson asked jail employees to assign her work. Johnson Dep. 173 :9-

20 (ECF No. 246-7). She testified that she was free to choose not to work and would not have



                                                 8
        Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 9 of 25




    suffered adverse consequences for that choice. See id. at 181: 1-182: 10. Ms. Johnson worked on

    183 of the 279 days she spent in jail. See Pls. Evid., Ex. 29. While she was in jail, Ms. Johnson

    was unable to care for her children. Johnson Deel.,       ~   18.

                   (v)   Kenny Jones

           Mr. Jones has a "serious intellectual disability." Jones Deel.~~ 3--4 (ECF No. 250-4). He

cannot read, write, or maintain a regular job. Id. at             ~   3. His only steady source of income is

disability benefits. See id. at~ 3--4; Jones Dep. 43: 11-12 (ECF No. 241-28).

           In 2010, the Municipal Court placed Mr. Jones on probation with JCS after he was unable

to pay his traffic tickets. JCS Evid., Ex. VVVV at 8. After Mr. Jones missed appointments and

payments, JCS petitioned the Municipal Court to revoke his probation. Id. at 18. Mr. Jones did

not appear at his hearing, and the Municipal Court revoked his probation. 3 Id.

           In 2013, the Montgomery Police arrested Mr. Jones on warrants for unpaid tickets unrelated

to his JCS probation. Pls. Evid., Ex. 37; compare id. with JCS Evid., Ex. VVV at 8 (listing different

citation numbers). The Municipal Court commuted his sentence to jail time. Pls. Evid., Ex. 38.

Mr. Jones served eight days in jail before he was released on May 10, 2013. See Plds. Evid., Ex.

40.

          Mr. Jones ' s court records indicate that he worked while he was in jail. Id.

                  (vi)   Angela McCullough

          In 2010, the Municipal Court placed Ms. McCullough on probation with JCS after she was

unable to pay her traffic tickets.         City Evid., Ex. 67.          Ms. McCullough never attended any

appointments with JCS and never made any payments to JCS. City Evid., Ex. 66; see also




3
 The Municipal Court subsequently modified that order and took over supervision of Mr. Jones' probation itself. JCS
Evid., Ex. VVVV at 19.

                                                        9
     Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 10 of 25



McCullough Dep. 192: 1-6. JCS petitioned the Municipal Court to revoke her probation. City

Evid., Ex. 68. Ms. McCullough did not attend her revocation hearing, so the Municipal Court

revoked her probation and issued a warrant for her arrest. JCS Evid., Ex. RR. In July 2013, the

Montgomery Police arrested Ms. McCullough on several warrants; some -                         but not all -    of the

warrants stemmed from tickets that had been assigned to JCS for probation. See City Evid., Ex.

70 at l; City Evid, Ex. 67. Ms. McCullough was brought before the Municipal Court, which

commuted her fines to jail time. City Evid., Ex. 70. She served twenty-one days in jail until she

was released on July 22, 2013. City Evid., Ex. 71.

         While in jail, Ms. McCullough lined up to request work assignments fromjail employees.

McCullough Dep. 314:5-14. Though she testified that she felt like jail employees ordered her to

work, id. at 309:12-15, she acknowledges that she could have declined to work and not received

work-credit, id. at 314:15-21. 4 Ms. McCullough worked on at least seven of the twenty-one days

she served in jail. See Pls. Evid., Ex. 23. While Ms. McCullough was injail, she was unable to

care for her disabled son. McCullough Deel.~ 12.

                  (vii) Christopher Mooney

         In 2011, the Municipal Court placed Mr. Mooney on probation with JCS after he was

unable to pay his traffic tickets. City Evid., Ex. 74. When Mr. Mooney missed appointments and

failed to make payments, JCS petitioned the Municipal Court to revoke his probation. City Evid.,

Ex. 75. Mr. Mooney did not attend his revocation hearing, so the Municipal Court revoked his

probation and issued a warrant for his arrest. Id. In May 2013, the Montgomery Police arrested

Mr. Mooney on several warrants; some - but not all -                of the warrants stemmed from tickets that


4
  Ms. McCullough also describes a harrowing experience of standing suicide watch over another inmate. See
McCullough Dep. 317:16-324:9. She performed thatjob in 2008, id. at 319:4, when she was in jail for a non-JCS
related offense. She did not receive payment or work-credit for her watch duties. Id. at 328: 13-19. Accordingly, that
incident bears no relevance on any of the causes of action she pursues in this action.

                                                         10
        Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 11 of 25




    had been assigned to JCS for probation. City Evid., Ex. 76; see City Evid., Ex. 74. The Municipal

    Court commuted Mr. Mooney's fines to jail time. City Evid., Ex. 76. Mr. Mooney spent twenty-

    eight days injail until he was released on June 7, 2013. See Pis. Evid., Ex. 36.

           While in jail, Mr. Mooney agreed to perform labor for what he understood to be some sort

of credit against his fines. See Mooney Dep. 194:1-4, 195:2-8 (ECF No. 246-11). He testified

that without the credit program, he would not have worked. Id. at 208:15-209:2. Mr. Mooney

worked on twenty-two of his twenty-eight days in jail. See Pis. Evid., Ex. 35. While in jail, Mr.

Mooney was unable to take care of his children. Mooney Deel., ,r 16.

       B. Procedural History

           The plaintiffs filed this lawsuit on July 1, 2015.            See Compl. (ECF No. 1).            They

subsequently amended the complaint, alleging fourteen causes of action under federal anti-

peonage, anti-racketeering and civil rights statutes and under state law. See Am. Comp. (ECF No.

32). In addition to suing the City and JCS , the plaintiffs sued four officials: the current and former

City police chiefs, the mayor, and the presiding judge of the Municipal Court. 5

           The defendants moved to dismiss the case.             The Court granted the motions in part,

dismissing causes of action based on racial discrimination, violations of RICO, and false arrest for

arrests carried out based on probable cause. See McCullough v. City of Montgomery, No. 2:15-

CV-463 (RCL), 2017 WL 956362, at* 17-18 (M.D. Ala. Mar. 10, 2017). It also held thatJCS was

not liable on the plaintiffs' anti-peonage claims. Id. at * 12-13. The Court denied the motions on

the other counts. See id. at * 17-18. In particular, it held that plaintiffs had successfully pleaded

claims under the Thirteenth Amendment and anti-peonage laws:




5
 During the appeal, Milton Westry replaced A. Lester Hayes, Ill as presiding judge and was thus substituted as the
defendant.

                                                       11
    Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 12 of 25



                The Court sees the condition of peonage in the context of this
                complaint. Here, plaintiffs allege a modem day debtor's prison.
                Individuals sat out their debt at a preset rate that could be modified
                by working for the City. This is wholly distinct from sentences
                involving community service where individuals can continue to go
                about their daily lives and keep their jobs. Under defendants'
                understanding wherein the choice between work and continued
                incarceration is voluntary, it is not clear what would be involuntary.

Id. at * 12. The Court also held that the mayor and police chief were not entitled to qualified

immunity, id., and that the judges were not entitled to judicial immunity, id. at *9-10.

         The City and the officials appealed. The Circuit dismissed the City's appeal for lack of

appellate jurisdiction. McCullough v. City of Montgomery, No. 17-11554-JJ, 2017 WL 4570538,

at *1 (11th Cir. Aug. 17, 2017). Reaching the officials' appeal, it reversed the Court's decisions

on immunity, holding that the judges were entitled to absolute judicial immunity, McCullough v.

Finley, 907 F.3d 1324, 1332 (11th Cir. 2018), and that the plaintiffs had failed to plausibly allege

facts that could overcome the mayor and police chiefs' qualified immunity, see id. at 1135.

Accordingly, the Court dismissed the claims against the officials. Order (June 20, 2019) (ECF No.

186).

         On remand, the City moved for judgment on the pleadings. It argued that the Circuit's

decision to recognize the judicial immunity required the Court to hold that the judges' independent

acts -   and not the City's conduct -   caused the plaintiffs' injuries. The Court agreed in part. It

held that the City was not liable for issuing warrants or for failing to train some unspecified official

in protecting the plaintiffs' rights under Bearden or in the providing plaintiffs with adequate

counsel. McCullough v. City of Montgomery, No. 2:15-CV-463 (RCL), 2019 WL 2112963, at *6

(M.D. Ala. May 14, 2019). And it held that the City was not liable for the Municipal Court's bail

schedule and appellate bond practices. Id. at *7. But the Court also held that the City was

potentially liable for "constitutional torts stemming directly from the plaintiffs' placement on


                                                  12
             Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 13 of 25




      probation and their interactions with JCS probation officers" as a party to the City-JCS contract.

      Id. at *11. Thus, the Court dismissed all causes of action against the City except for Count VII

      (alleging violations of anti-peonage laws) and Count VIII (alleging constitutional torts resulting

      from City-JCS contract).

               Accordingly, seven claims remain live in the case:

                   •   Count III under§ 1983 for violation of the Fourth Amendment against JCS:

                   •   Count V under § 1983 for violation of Bearden rights against JCS;

                   •   Count VII for violation of anti-peonage laws against the City;

                   •   Count VIII under§ 1983 for violation of Bearden rights and the Fourth Amendment

                       against the City and JCS;

                   •   Count XII for false imprisonment against JCS;

                 ••    Count XIII for abuse of process against JCS; and,

                   •   Count XIV for money had and received against JCS.

               The Court also granted a motion to dismiss, filed by the City and JCS, with respect to three

      of the original plaintiffs for failing to appear for depositions. Order (Nov. 4, 2019) (ECF No. 231).

               Finally, the Court denied without prejudice plaintiffs' motion for class certification,

      reserving the question until after it lifted a stay on discovery. Order 2 (May 2, 2016) (ECF No.

      95).    And so, although the Court notes that the parties have conducted wide-ranging discovery,

      only the plaintiffs' individual claims are before the Court.

II.      LEGAL STANDARDS

               The Court grants summary judgment "if the movant shows that there is no genuine dispute

      as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

      56. The movant bears the burden of showing its entitlement to summary judgement; the movant,


                                                       13
           Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 14 of 25



       however, must simply show that the non-movant has not produced enough evidence to meet his

       burden at trial. See Celotex Corp. v. Catrett, 4 77 U.S. 317, 322-23 (1986).

               In determining whether material facts are in dispute, the Court construes facts and makes

       inferences in favor of the non-moving party. Scott v. Harris, 550 U.S. 372,379 (2007). "[W]hen

       conflicts arise between the facts evidenced by the parties, we credit the nonmoving

       party's version." Evans v. Stephens, 407 F.3d 1272, 1278 (11th Cir. 2005) (emphasis omitted).

       Facts, however, are disputed only if a reasonable jury could believe either side of the dispute. See

       Scott, 550 U.S._at 380. A fact is material if it is necessary to the Court's decision. See United

       States v. Gilbert, _920 F.2d 878, 883 (11th Cir. 1991).

III.      ANALYSIS

          A. Issues Decided in Carter v. City of Montgomery

              While the Court will separately address the claims and defenses unique to this case, it rests

       on its opinion in Carter to resolve the pending motions to the extent applicable. Specifically, the

       Court holds that:

                  •   The Rooker-Feldman doctrine does not bar most of the plaintiffs' claims, but it does

                      prevent the court from adjudicating their claim for restitution. See Carter, slip op.

                      at 16-18.

                  •   Humphrey v. Heck does not deprive the plaintiffs of a cause of action under § 1983.

                      See id. at 18-19.

                  •   The plaintiffs may assert claims under§ 1983 based on Monell because a jury could

                      find that both the City and JCS had a policy or custom that proximately caused the

                      plaintiffs' substantive injuries; however, the city is only liable for events after July




                                                        14
    Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 15 of 25




                16, 2012, and there is not enough evidence to support the existence of a conspiracy

                between JCS and the City. See id. at 23-27, 30-34, 36-37.

            •   The plaintiffs may assert claims under § 1983 against the City based on deliberate

                indifference to JCS's practices. See id. at 32-33.

           •    The plaintiffs' Bearden rights were violated. See id. at 37-38.

           •    JCS had no duty to inform the plaintiffs of their Bearden rights. See id. at 38.

           •    A jury could find JCS liable for wrongful imprisonment only for post-commutation

                detention. See id. at 39-40.

           •    JCS is not entitled to qualified or quasi-judicial immunity for its actions. See id. at

                41-43.

    B. Peonage and Forced Labor

       The plaintiffs allege that the City forced them to work in jail in violation of federal anti-

peonage statues or the Thirteenth Amendment. The record does not support their claims.

       Federal law criminalizes ·peonage and forced labor.           18 U.S.C. § 1581 criminalizes

"return[ing] any person to a condition of peonage."         Section 15 89 of that title criminalizes

knowingly obtaining or benefiting from forced labor. See also 18 U.S.C. § 1593A (criminalizing

benefitting from violating anti-peonage laws). Congress has also provided an express civil cause

of action permitting victims to sue those who violate federal anti-peonage laws. 18 U.S.C. § 1595.

       Peonage is a form of involuntary servitude. See United States v. Reynolds, 235 U.S. 133,

143 (1914); Clyatt v. United States, 197 U.S. 207, 215-16 (1905). To state a claim for involuntary

servitude, a plaintiff must prove he suffered physical or legal coercion. See United States v.

Kozminski, 487 U.S. 931,944 (1988). To state a claim for violation of the Thirteenth Amendment,

a plaintiff must meet the same standard. See id.


                                                   15
    Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 16 of 25



        In contrast, forced labor has a more capacious definition. Labor is forced if it is obtained

by means or threats of force or physical restraint, serious harm to the victim or another, abuse of

the legal process, or schemes to make a victim believe he would suffer harm. See 18 U.S.C.

§ 1589. Serious harm includes "psychological, financial, or reputational harm, that is sufficiently

serious, under all the surrounding circumstances, to compel a reasonable person of the same

background and in the same circumstances to perform or to continue performing labor or services

in order to avoid incurring that harm." 18 U.S.C. § 1589(c). Under§ 1589, courts universally

require that the defendant take (or threaten to take) actions that would constitute serious harm.

See, e.g., Menocal v. GEO Grp., Inc., 882 F.3d 905, 918 (10th Cir.), cert. denied, 139 S. Ct. 143

(2018); Muchira v. Al-Rawaf, 850 F.3d 605, 622-23 (4th Cir. 2017); United States v. Dann, 652

F.3d 1160, 1170 (9th Cir. 2011). Section· 1589, though, does not forbid "permissible warnings of

adverse but legitimate consequences." Headley v. Church ofScientology Int'!, 687 F .3d 1173, 1180

(9th Cir. 2012). Accordingly, a person has forced another to work in violation of§ 1589 if he

takes (or threatens to take) actions that would cause serious enough harm to compel a similarly

situated, reasonable person to work to avoid the harm.

       The plaintiffs have not offered evidence of physical or legal coercion, so they cannot

prevail against the City under§ 1581 or the Thirteenth Amendment.

       Nor can plaintiffs prevail on their claim that the City forced theJ:? to work in violation of

§ 1589. Each plaintiff who worked in jail has declared that he or she did not volunteer to work,

but rather that he or she worked to avoid spending more time in jail. Some of the plaintiffs made

similar statements in their depositions.   Additionally, Mr. Mooney testified in that had he not

received credit towards his fine, he would not have worked. No other evidence in the record

supports the proposition that the plaintiffs worked involuntarily. Rather, the plaintiffs describe a



                                                16
     Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 17 of 25




system in which they asked corrections officers for the opportunity to work. E.g., Johnson Dep. ·

173:9-23. Indeed, one plaintiff testified that he was not allowed to work because the corrections

officers reserved work for their favorite prisoners. See Edwards Dep. 296:6-17. The plaintiffs do

not say that they were ordered to work or punished for not working. E.g., Johnson Dep. 181: 1-

182: 10. Therefore, plaintiffs have failed to substantiate their allegation that they were forced to

work.

        This conclusion does not conflict with the Court's decision on the City's motion to dismiss.

The Court saw allegations of modem-day peonage in the plaintiffs' complaint. See McCullough,

2017 WL 956362, at *17. The complaint alleged repeatedly that plaintiffs were "forced to" or

"made to" work. See, e.g., Am. Comp!.       ,r,r 72   ("[Ms.] McCullough was forced to perform jail

labor .... "), 84 ("[Ms.] Johnson was informed of and forced to accept alternative ways to perform

jail labor in order to 'work off her debt sooner."), 107 ("While in jail [Mr.] Agee was ordered to

clean the bathrooms in the jail in order to reduce his debt and thus time served by $25 per day."),

150 ("[Mr. Mooney] was forced to perform jail work in order to exchange it for time so that he

could be released earlier."). But the record bellies those allegations. Instead, it contains little to

no support for the idea that City officials did anything to get inmates to work beyond offering work

for which the Municipal Court gave credit. Indeed, Mr. Edwards testified that he wanted to work

and was not given a job. The record would not allow a jury to conclude that that the City compelled

the plaintiffs to work.

        The plaintiffs also argue that the very existence of a program that offered poor inmates

credit against their fines for work violates§ 1589; the Court cannot accept that argument. Section

1589(a) operates on those who obtain labor-here, the City. The plaintiffs cannot show that the

City engaged in any of the acts the statute prohibits.



                                                  17
    Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 18 of 25



        First, plaintiffs offer no evidence of force or threats of force to compel them to work.

        Second, defendants cannot rely on the statute's prohibition on physical restraint alone to

render jailhouse work illegal. If the court took the statute's words literally, it could conclude that

the City used physical restraint in jail to obtain labor from the plaintiffs. But "sterile literalism ...

loses sight of the forest for the trees." New York Tr. Co. v. Comm 'r, 68 F.2d 19, 20 (2d Cir. 1933)

(Hand, J.). Read in the proper context, only unlawful physical restraint triggers § 1589(a)(l).

Congress enacted§ 1589 as part of a sweeping package of anti-human trafficking measures. See

Victims of Trafficking and Violence Protection Act of 2000, Pub.L. 106-386 § 112(a)(2), 114 Stat.

1486. The statue clearly reaches broadly when it comes to a trafficker's unprivileged detention of

a victim. But nothing indicates that Congress believed that lawful physical restraint would trigger

the statue. · Else a mother would commit a felony if she refused to allow her son to leave the house

until he mowed the lawn.       The statute does not require absurd results.          Moreover, courts

"ordinarily expect a clear and manifest statement from Congress to authorize an unprecedented

intrusion into traditional state authority." Rapanos v. United States, 547 U.S. 715, 738 (2006)

(quotation marks omitted). And courts expect Congress to make evident when it intends to

derogate from common law principles. See United States v. Texas, 507 U.S. 529, 534 (1993).

Here, Congress offered no indication that the statute abrogates local governments' privilege to

lawfully detain offenders on the order of a competent court. Nor would the Court lightly assume

that Congress intended to transform ordinary jail-labor programs into felonious enterprises.

Lawful restraint alone does not render labor forced.

       Third, the plaintiffs cannot show that the City caused them or threatened them with serious

harm for not working. To be sure, the plaintiffs suffered every day they remained in jail. But the




                                                  18
    Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 19 of 25




City did not cause that suffering: it did not make the plaintiffs poor or give them familial

responsibilities. The plaintiffs therefore cannot demonstrate causation.

        And fourth, the plaintiffs cannot point to an abuse of law or legal process under the

statutory definition. The City employed no legal process against the plaintiffs that caused them to

work. The Municipal Court ordered the plaintiffs on probation, revoked those probations, issued

warrants, and jailed the plaintiffs. Finley, however, precludes holding the City responsible for the

Municipal Court's judicial acts. See Finley, 907 F.3d at 1332. And while JCS potentially

committed state-law abuse of process against the plaintiffs, see infra Section III.D.l, that legal

process did not cause the plaintiffs to work.

       Had the City had taken advantage of the plaintiffs' incarceration and the work-credit

program by unlawfully forcing the plaintiffs to work, then it could be liable for violating§ 1589.

See Barrientos v. CoreCivic, Inc., 951 F.3d 1269, 1277-78 (11th Cir. 2020). Absent some

unlawful coercive act however, the City is not liable under§ 1589. ·

       Because plaintiffs cannot show an underlying violation of anti-peonage laws, the City is

not liable for benefiting from plaintiffs' labor under§ 1593A or§ 1595.

       Therefore, the City is entitled to summary judgment on Count VII.

   C. Fourth Amendment Claims

       The plaintiffs do not contest summary judgment on Count III. See Pls.' Br. in Opp 'n 17,

n.4 (ECF No. 256). Accordingly, the City is entitled to summary judgment on the claim that

Montgomery police violated the Fourth and Fourteenth Amendments by serving warrants for non-

payment of debts.

       Additionally, the plaintiffs attempt to tie a Fourth Amendment seizure claim to their

Bearden claims. But that argument fails because it was the procedures that the Municipal Court



                                                19
    Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 20 of 25



used to incarcerate the plaintiffs - not the act of arresting the plaintiffs - that violated plaintiffs'

rights. The plaintiffs offer no support for this theory in their opposition to the defendants' motions

for summary judgment. Accordingly, the defendants are entitled to summary judgment on the

claim that the conduct underlying the Bearden claims also violates the Fourth Amendment.

    D. State Law Torts

        1. Abuse of Process

        Under Alabama law, abuse of process requires (1) an ulterior motive, (2) the wrongful use

of process, and (3) malice. CC & J, Inc. v. Hagood, 711 So. 2d 947, 950 (Ala. 1998). A use is

wrongful if the defendant "somehow acted outside the boundaries of legitimate procedure."

Shoney's, Inc. v. Barnett, 773 So. 2d 1015, 1025 (Ala. Civ. App. 1999) (quoting Hagood, 711 So.

2d at 951 ).   If a plaintiff shows an ulterior motive and wrongful use of process, it satisfies the

malice prong as a matter of law. See id. at 1026.

        Here, the plaintiffs have produced enough evidence for a jury to find that JCS abused the

probation orders. A jury could find that JCS abused the probation orders to profit by keeping non-

compliant probationers on probation to continue extracting fees. See Carter, slip op. at 36 ("JCS

ran a business premised on the fact that many traffic offenders in Montgomery could not afford to

pay their fines. They extracted as much cash as they could from probationers -         some of whom

they knew to be disabled, unemployed, or dependent on government benefits -            and then tossed

them back to the Municipal Court."). That conduct could meet the elements of abuse of process.

       2. Malicious Prosecution

       The plaintiffs' malicious prosecution claims fail.        Under Alabama law, a malicious

prosecution claim may be based only on a prosecution that terminates in the accused's favor.




                                                  20
    Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 21 of 25




Dolgencorp, LLC v. Spence, 224 So. 3d 173, 183 (Ala. 2016). The plaintiffs all pleaded guilty to

their traffic offenses. Therefore, they cannot satisfy one of the necessary elements of the claim.

    E. Statute of Limitations

          The statute of limitations for § 1983 actions brought in Alabama is two years from when

the plaintiff "knew or should have known of his injury and its cause." Burt v. Martin, 193 F. App'x

829, 830 (11th Cir. 2006); see Ala. Code § 6-2-38(1). The statute of limitations, however, may be

extended if the defendant engages in a pattern of unlawful conduct. "The continuing violation

doctrine permits a plaintiff to sue on an otherwise time-barred claim when additional violations of

the law occur within the statutory period." Robinson v. United States, 327 F. App'x 816, 818 (11th

Cir. 2007).

          The plaintiffs filed this action on July 1, 2015; therefore, they· may sue under§ 1983 for

injuries that accrued before July 1, 2013. The plaintiffs have offered enough evidence for a jury

to conclude that JCS and the City engaged in a continuous series of violations that occurred before

July 1, 2013. Accordingly, each plc!-intiff may maintain an action by pointing to harm he or she

suffered after July l; 2013.

          Moreover, because each plaintiff would have been a putative class member in an action

that alleged causes of action on behalf of a statewide class as of April 26, 2013, see Second Am.

Complaint, Ray v. JCS, No. 2:12-cv-02819, (N.D. Ala. Apr. 26, 2013), they may bring claims as

individuals for harms they suffered after April 26, 2011, see Armstrong v. Martin Marietta Corp.,

138 F.3d 1374, 1391 (11th Cir. 1998); see also ChinaAgritech, Inc. v. Resh, 138 S. Ct. 1800, 1804

(2018) ("American Pipe does not permit the maintenance of a follow-on class action past

expiration of the statute oflimitations."); Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538, 552-53

(1974).



                                                 21
    Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 22 of 25



        The plaintiffs' claims as individuals are not time barred because they all suffered harms

after April 26, 2013. The plaintiffs' claims as putative class representatives are not time barred if

they suffered any harms after July 1, 2013; the Court will determine the temporal scope of the

claims they may bring as class representatives when it considers motions for class certification.

    F. Defenses to Individual Plaintiffs' Claims

        1. Mr.Mooney

        The City argues that because Mr. Mooney would have been arrested even without JCS-

related cases on separate facially valid warrants, the City cannot be liable to him on any claim. A

defendant is liable under§ 1983 only if it is the but-for cause of the plaintiffs injury. See Smith

v. City of Oak Hill, 587 F. App'x 524, 527 (11th Cir. 2014 ). And unlike a situation where joint

tortfeasors are jointly liable for a harm, the non-JCS warrants provided an independent ground for

arrest. Mr. Mooney fails to contest this argument and thus cannot not raise claims about his arrests.

Mr. Mooney, however, raises claims against the City for Bearden violations: those claims stem

from discrete sentences the Municipal Court imposed without due process. While some of Mr.

Mooney's fines may have been commuted without JCS's actions, some of the fines were only

commuted because JCS petitioned to revoke his probation. Those JCS-connected fines are at issue

here, and other warrants and charges cannot sever the causal link between Mr. Mooney and JCS.

       2. Ms. McCullough

       The City argues that because Ms. McCullough did not attend JCS appointments, she cannot

succeed on her Bearden claims. JCS may be able to defend against Ms. McCullough's abuse of

process claims on those grounds, but the Municipal Court imprisoned Ms. McCullough without a

Bearden hearing as a proximate cause of JCS's actions. Ms. McCullough need not have attended

a JCS meeting to be entitled to her Bearden rights.



                                                 22
     Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 23 of 25




         The City also raises the same separate-warrant argument that it made against Mr. Mooney's

claims against Ms. McCullough's claims. The Court likewise rejects the argument.

         3. Mr. Caldwell

         The City argues that because Mr. Caldwell's fines and costs were not commuted and he

was not arrested for failure to appear at a JCS-noticed hearing, Mr. Caldwell cannot succeed on

his f!earden claims. Because Mr. Caldwell was not jailed for failure to pay fines, he cannot show

that he was entitled to a Bearden hearing. Accordingly, his claim under Count VIII must be

dismissed.

         4. Mr. Jones

         The City argues that because Mr. Jones could not remember interactions with JCS at his

deposition, he cannot maintain an action for Bearden violations. That callous argument fails.

         To be sure,. Mr. Jones could not recount details of his interactions with JCS, the Municipal

Court, and the police. See Jones Dep. 100:1-10, 103:6-20 (ECF No. 241-28). But the record

contains ample documentary evidence to allow a jury to support Mr. Jones allegations in the

complaint. See, e.g., Pls. Evid, Exs. 3 8-40. That Mr. Jones could not testify as to his treatment

is not surprising: no one contests that he has a "serious intellectual disability." Jones Deel.,, 3-

4. A jury could choose to credit the documentary evidence over Jones' understandable inability

to testify about events. 6 At minimum the material facts of whether JCS and the City deprived Mr.

Jones of his rights are in dispute. To suggest otherwise is to advocate for a rule that would deny




6
 Indeed, the City has recognized this point in an analogous context. See Br. Supp. Summ. J. 13, Rudolph v. City of
Montgomery, 2:15-cv-57-RCL (M.D. Ala. Mar. 2, 2020) ("Because of the erratic nature of Ms. Brown's memory of
events, the Court and the City must necessarily rely in many instances on the court records."); id. at 25-26 ("Mr.
Williams, like Ms. Brown, is a long-time drug whose memory of the events surrounding his claims is imperfect.
... Many of the basic facts thus necessarily come from Court records." (citation omitted)).

                                                       23
         Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 24 of 25



      recourse to justice to people whose intellectual disabilities affect their memories. The Court will

      not countenance such a rule.

IV.      CONCLUSION

             Based on the foregoing, the ourt will:

                 •   grant summary judgment to JCS on Count III;

                 •   grant summary judgment to JCS for all claims stemming from a JCS-City

                     conspiracy or violations of the Fourth Amendment under Count V;

                 •   deny summary judgment to JCS on all other aspects of Count V;

                 •   grant summary judgment to the City and deny summary judgment to plaintiffs on

                     Count VII;

                 •   grant summary judgement to the City for all events before July 16, 2012 and to JCS

                     and the City for all claims stemming from a JCS-City conspiracy under Count VIII;

                 •   grant summary judgement to the City for all claims alleging Fourth Amendment

                     violations under Count VIII;

                 •   grant summary judgment to the City and JCS for Mr. Caldwell's claims under

                     Count VIII;

                 •   deny summary judgment to the City and JCS on all other aspects of Count VIII;

                 •   grant summary judgment to JCS on Count XII for claims stemming from arrests

                     and imprisonments prior to a commutation hearing;

                 •   deny summary judgment to JCS on Count XII for claims stemming from post-

                     commutation detention

                 •   deny summary judgment to JCS on Count XIII; and,




                                                      24
   Case 2:15-cv-00463-RCL-SMD Document 269 Filed 07/07/20 Page 25 of 25




        •   grant summary judgment to JCS on Count XIV.


Date: - - - - --                                          ~RoyceC. C.;/:...«:#.
                                                                       Lamberth
                                                          United States District Judge




                                        25
